MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 Nov 28 2018, 9:56 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Mark A. Thoma                                           Curtis T. Hill, Jr.
Deputy Public Defender                                  Attorney General of Indiana
Leonard, Hammond, Thoma & Terrill
Fort Wayne, Indiana                                     Justin F. Roebel
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Joseph L. Horton, Jr.,                                  November 28, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1453
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Samuel R. Keirns,
Appellee-Plaintiff.                                     Magistrate
                                                        Trial Court Cause No.
                                                        02D05-1606-F6-673



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1453 | November 28, 2018                  Page 1 of 6
                                       Statement of the Case
[1]   Joseph L. Horton, Jr. appeals the trial court’s revocation of his placement in

      community corrections. Horton presents a single issue for our review, which

      we restate as the following two issues:


              1.      Whether the State presented sufficient evidence to support
                      the revocation of his placement.


              2.      Whether the trial court abused its discretion when it
                      revoked Horton’s placement.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In August of 2016, Horton pleaded guilty to invasion of privacy and

      intimidation, each as a Level 6 felony. The court accepted Horton’s guilty plea

      and ordered him to serve his sentence on probation. In June of 2017, the State

      filed a notice of probation violation, and Horton later admitted to the alleged

      violations. The court ordered Horton to serve part of his previously suspended

      sentence in community corrections with the remainder of Horton’s sentence

      suspended to probation. In September of 2017, the State filed a notice of

      placement violation, and Horton later admitted to the violations. The court

      then ordered Horton to serve his community-corrections placement at the

      Center for Solutions (“the Center”), a halfway house.


[4]   Thereafter, Horton met with Oscar Vasquez, the director of the Center, for an

      intake meeting on March 29, 2018. Horton applied and was admitted to the
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1453 | November 28, 2018   Page 2 of 6
      Center. However, following that initial meeting, neither Vasquez nor the

      Center’s two house managers saw Horton at the Center again. Accordingly,

      Vasquez investigated Horton’s apparent nonattendance at the Center. Vasquez

      learned that Horton had “failed to sign in for a weekend pass and [had] also

      failed to notify the staff of his intentions” with respect to being present at the

      Center. Tr. at 11-12. After Horton’s admission into the Center, “neither of the

      two house managers [could] recall meeting him or seeing him about the

      [C]enter.” Id. at 12. Another resident who knew Horton “had not seen

      [Horton] beyond the date of admission.” Id. And while investigating Horton’s

      assigned living space, “no evidence of his belongings were found. No clothing,

      no toilet articles or other personal possessions.” Id. Consequently, Vasquez

      was “convinced [Horton had] left the [C]enter without notifying the staff

      and . . . did not return.” Id. Later, Vasquez “received a phone call from a

      female requesting readmission for [Horton],” which request Vasquez denied.

      Id.


[5]   The State filed a notice of placement violation based on Horton’s

      noncompliance with his placement at the Center. At an ensuing hearing,

      Vasquez testified for the State. Horton testified in his own defense and stated

      that he was at the facility every day but he had few possessions and, because of

      his work schedule, he was in late and out early and, thus, no one apparently

      saw him. The trial court revoked Horton’s placement at the Center and ordered

      him to serve one year and 183 days in the Department of Correction. This

      appeal ensued.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1453 | November 28, 2018   Page 3 of 6
                                     Discussion and Decision
                                            Standard of Review

[6]   Horton challenges the trial court’s revocation of his placement at the Center.

      As we have explained, a defendant “is not entitled to serve a sentence in either

      probation or a community corrections program.” Monroe v. State, 899 N.E.2d
688, 691 (Ind. Ct. App. 2009). “Rather, placement in either is a matter of grace

      and a conditional liberty that is a favor, not a right.” Id. (quotation marks

      omitted). And a revocation hearing is civil in nature; as such, the State “need

      only prove the alleged violations by a preponderance of the evidence.” Id. On

      appeal, we will consider all the evidence most favorable to supporting the

      judgment of the trial court without reweighing that evidence or judging the

      credibility of the witnesses. Id. If there is substantial evidence of probative

      value to support the trial court’s conclusion that a defendant has violated any

      terms of his placement, we will affirm its decision to revoke that placement. Id.


                                          Issue One: Sufficiency

[7]   Horton first asserts that the State failed to present sufficient evidence to support

      the revocation of his placement at the Center. In particular, Horton contends

      that Vasquez’s testimony that Horton had absconded from the Center is

      consistent with Horton’s less nefarious explanation that he was working hours

      that kept people at the Center from seeing him and that he had few possessions.

      Thus, Horton continues, the State failed to present sufficient evidence to

      support the revocation of his placement.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1453 | November 28, 2018   Page 4 of 6
[8]    But Horton’s argument on appeal is simply a request for this Court to credit his

       testimony, which is not consistent with our standard of review. Vasquez

       testified that no one, including other residents, ever saw Horton at the Center at

       any point after Horton’s first day there. Vasquez further testified that there was

       no other evidence that Horton had ever been there, such as personal belongings,

       toiletries, or Horton signing in or out for weekends. And Vasquez also testified,

       without objection, that a female had called on Horton’s behalf, after the State

       had filed its notice of placement violation, seeking to have Horton readmitted to

       the Center. Looking only to the evidence most favorable to the trial court’s

       judgment, as we must, we conclude that the State presented sufficient evidence

       to support the revocation of Horton’s placement.


                                           Issue Two: Revocation

[9]    Horton also asserts that, the sufficiency of the evidence notwithstanding, the

       trial court abused its discretion when it revoked his placement at the Center. In

       particular, Horton asserts that he was “working and contributing to society”;

       that he had “tested negative at his last drug screen”; and that he had “plans on

       staying out of trouble by re-enrolling in school and working.” Appellant’s Br. at

       18.


[10]   However, Horton’s argument is, again, merely a request for this Court to

       reweigh the evidence, which we will not do. The evidence most favorable to

       the trial court’s judgment shows that Horton’s probation and placement had

       already been twice revoked in the instant cause, which revocations led to his

       placement at the Center. Yet, despite those multiple opportunities to comply
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1453 | November 28, 2018   Page 5 of 6
       with probation and placement outside of the Department of Correction, Horton

       continued not to abide by the requirements of such placement. We cannot say

       that the trial court abused its discretion when, following the State’s third notice

       of a placement violation in this cause number, the court revoked Horton’s

       placement. We affirm.


[11]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1453 | November 28, 2018   Page 6 of 6